Jonathan Nichols, and others owners of the Brigantine Prince Frederick whereof was late Master Elisha Johnson, come into Court, defend, and say, that the said Andrew Conway the Appellant deserted the service of the Voyage before the same was ended by Leaving said Vessel at a place called Leogan in the West Indies, and therefore by the Law Marine, he hath forfeited his Wages, that might otherwise have been due and of this they pray Judgement.
J. Honeyman
Appeared the Appellant Andrew Conwy this Eighth Day of May at Eleven o Clock withdrew the Libel
Andrew Conway